Citation Nr: 0426445	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-15 115	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left ankle fracture with degenerative changes, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from February 1943 to December 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

Pursuant to a motion made at an August 2004, hearing at the 
RO before the undersigned Acting Veterans Law Judge (page 8 
of the transcript of that hearing) and the Board's granting 
thereof, this case has been advanced on the Board's docket.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2003).  

At that hearing, the veteran's representative indicated that 
the veteran had recently applied to reopen a claim for 
service connection for a left hip disorder, claimed as 
secondary to the service-connected left ankle disability and 
a claim for service connection for a left knee disability, 
also claimed as secondary to the service-connected left 
ankle disability.  The veteran's service representative 
further stated that the veteran could not walk steadily 
because of giving way of the service-connected left ankle 
and that this constituted loss of use (page 4 of that 
transcript).  Liberally construed, the Board deems this to 
be a claim for special monthly compensation (SMC) for loss 
of use of the left foot.  These matters, however, have not 
been adjudicated by the RO, much less denied and timely 
appealed to the Board, so referral to the RO for initial 
development and consideration is required since the Board 
does not currently have jurisdiction.  See 38 C.F.R. 
§ 20.200.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran's residuals of a fracture of the left ankle with 
degenerative changes is his only service-connected disability 
and has been assigned a 40 percent schedular disability 
rating since March 16, 1979, and having been in effect for 
more than 20 years it is protected under 38 U.S.C.A. § 110 
and 38 C.F.R. § 3.951(b).  Under 38 C.F.R. § 4.68, "[t]he 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed.  For example, the combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation, Diagnostic Code 5165."  This is 
called the amputation rule.  In fact, a rating in excess of 
the current 40 percent disability rating may not be assigned 
even on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  See Hrvatin v. Principi, 3 Vet. App. 426, 430 
(1992).  

Under these circumstances, the Board would normally dismiss 
or deny the claim because no higher rating can be assigned 
without violation of the amputation rule.  However, there are 
exceptions to the amputation rule.  Specifically, if there is 
osteomyelitis (which is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5000) 60 and 100 percent disability ratings 
could be assigned if there are constitutional symptoms.  In 
this regard, in the veteran's August 2002 claim for an 
increased rating he requested a higher rating "as a result 
of service connection osteomyelitis and scattered 
degenerative sequelae."  While service connection is not 
specifically in effect for osteomyelitis, the recent VA 
rating examination in April 2003 did not address whether the 
veteran has osteomyelitis or loss of use of the left foot.  
Also, private clinical records in May 2004 reflect that he 
had chronic leg edema.  

Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies)-provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  

At present, the veteran does not satisfy the threshold 
minimum rating requirements of section 4.16(a) for a TDIU-
meaning, at least at the moment, he can only receive this 
benefit if it is determined that his case presents such an 
exceptional circumstance that he is entitled to extra-
schedular consideration.  38 C.F.R. §§ 3.321(b)(1), 4.16(b); 
see also Bagwell v. Brown, 9 Vet. App. 337,  338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  The governing norm in these 
very special, exceptional cases is a finding, for example, 
that there have been frequent periods of hospitalization or 
marked interference with employment (i.e., beyond that 
contemplated by the rating currently assigned) to render 
impractical the application of the regular schedular 
standards.  

After reviewing the record, in conjunction with the testimony 
presented at the August 2004 hearing, the Board concludes 
that additional development is necessary in order to ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000).  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  

At the August 2004 hearing, the veteran testified that he had 
been in receipt of Social Security disability benefits since 
1979, when he was only 56 years of age.  However, no medical 
records from the Social Security Administration, if any 
exist, have been associated with the claim file.  The duty to 
assist mandated by 38 U.S.C.A. § 5103A includes obtaining any 
SSA disability benefits award and the underlying medical 
records.  Baker v. West, 11 Vet. App. 163, 169 (1998) (VA 
failed in duty to assist veteran by not obtaining SSA records 
in conjunction with an increased rating claim even when 
veteran only noted he was receiving Social Security 
disability) and Murincsak v. Derwinski, 2 Vet. App. 363, 370-
372 (1992) (VA has duty to obtain SSA record when it has 
actual notice that the veteran was receiving SSA benefits in 
a claim for a total disability rating based on individual 
unemployability).  

Moreover, at the August 2004 hearing, the veteran testified 
that he had received only VA treatment.  However, there are 
private clinical records on file dated as recently as 1999.  
So, all existing and outstanding private clinical records 
pertaining to treatment of the left ankle should be obtained.  
VA outpatient treatment (VAOPT) records up to May 2001 are 
also on file. 

Accordingly, these claims are remanded to the RO for the 
following development and consideration:   

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 are fully complied with and satisfied.   

2.  Obtain all VAOPT records since May 2001.  

3.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for the service-connected left 
ankle disorder since 1999.  Ask the veteran to 
execute and return the appropriate releases (VA 
Form 21-4142s) for the medical records of each 
private care provider since 1999.

This should include, but is not limited to, all 
records from Dr. Bullock.  

Upon receipt of the appropriate releases, 
request all private treatment records indicated, 
if any, and associate all received with the 
file.  If any request for private treatment 
records is unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2); 
38 C.F.R. § 3.159(e).  

4.  Contact the SSA and obtain all records from 
that agency concerning the veteran's award of 
disability benefits, including a copy of the 
decision and any medical records used to make 
the determination, copies of any hearing 
transcripts, etc.  If the RO learns that the 
records sought do not exist or that further 
efforts to obtain them would be futile, this 
must be specifically indicated in the record. 

5.  Schedule the veteran for an appropriate VA 
medical examination to assess the severity of 
his service-connected left ankle disorder.  

The claims folder is to be made available to the 
examiner, and the examiner is asked to indicate 
that he or she has reviewed the claims folder.  
All necessary testing should be done, to include 
specifically range of motion studies (measured 
in degrees, with normal range of motion 
specified too), and the examiner should review 
the results of any testing prior to completion 
of the examination report.  

The examiner should determine whether there is 
weakened movement, premature/excess 
fatigability, or incoordination and, 
if feasible, these determinations should be 
expressed in terms of the degree of additional 
range of motion loss due to such factors.  
The examiner should express an opinion as to 
whether pain significantly limits functional 
ability during flare-ups or when the joint is 
used repeatedly over a period of time.  
This determination also should be portrayed, if 
feasible, in terms of the degree of additional 
range of motion loss due to pain on use during 
flare-ups.  

The examiner should offer an opinion as to 
whether the veteran's service-connected 
residuals of a left ankle fracture with 
degenerative changes, alone, precludes 
substantially gainful employment.  Discuss the 
rationale for the opinion.  The examiner should 
also clarify whether the veteran has any 
osteomyelitis or loss of use of the left foot.  
If no opinion can be rendered, an explanation 
should be set forth.  

The examination report should be completely 
legible.  If an examination form is used to 
guide the examination, the submitted examination 
report must include the questions to which 
answers are provided.  

6.  Thereafter, readjudicate the claims.  If the 
benefits remain denied, prepare a supplemental 
statement of the case (SSOC) and send it to the 
appellant and representative.  Also provide an 
appropriate period of time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. E. Larkin
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

